IN THE UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF MARYLAND

PRITCI-[ETT CONTROL, INC.

v. § civn No_ ocaw-2089
HARTFORD ACCIDENT AND
mcner coMPANY ~
MEMoRANDUM

Phase One of the Kirk Bus'Modernization project in Baltimore, Maryland, required the
procurement and installation of_ heating, ventilation, and air conditioning automatic temperature
controls equipment (“HVAC controls”). This case is about the Maryland Transit
Adrninistration’s (“MTA”) contract (“the general contract”) with_J ames W. Ancel, Inc. (“JWA”)

l to complete the modernization project and a subcontract (“the subcontract”) between IWA and

" Pritchett Control, Inc. (“Pritchett”), to carry out the HVAC controls component of the general
contract Pritchett has moved for summary judgment on its only claim, which is a payment bond
action under the Maryland Little Miller Act. (Compl. 1[‘|1 22-30.) Hartford Accident and
Indernnity Company, the defendant in the instant matter and the supplier of the payment bond for
the government contract at issue, contends that Pritchett tortiously interfered with the general
contract between MTA and JWA, and procured the subcontract between JWA and itself through
illegal means.1 For the reasons explained below, including the lack of sufficient evidence in the
voluminous record to indicate that Pritchett interfered with the general contract or procured the
subcontract by illegal means, Hartford is liable under the payment bond, and summary judgment

will be granted in Pritchett’s favor.

 

‘ Hartford levied this charge for the first iime in its response to Pritchett’s motion for summary judgment
l

 

.`\

BACKGROUND

The preamble here is short. MTA drew up highly-detailed design plans for a construction
project called Kirk Bus Modernization_Phase l. (Def`s Mem. Opp’n Mot. Summ. J. at p. 3,
ECF No. 36.)2 MTA then solicited fixed-price bids based on its design plans and specifications
One such specification, Section 15900_“HVAC Instrumentation and Controls,” specified,
among other directives, that “[t]he [HVAC] system shall be an extension of an existing
Schneider I/A Series Network 8000 and Enterprise Network Controller system furnished and
installed by Pritchett Controls.” (Dei`s Mem. Opp’n Mot. Summ. J., Ex. A, ECF No. 36-l at p.
3.) lt iiirther specified that “[a]ll work described in this section shall be installed, wired, circuit
tested and calibrated by factory-certified technicians qualified for this work and in the regular
employment of the Pritchett Controls - no exceptions.” (Id at p. 8_) JWA’s bid won and on
August 21, 2013, MTA awarded IWA a $41,154,270.00 contract to complete the project (ECF
No. 36 at p. 4.)

As the project got underway, IWA contacted Pritchett to negotiate a price for its work
under Section 15900. lt is undisputed that Pritchett’s price ($820,000) was almost three times the
cost of the HVAC estimate provided by the MTA Engineer’ s Estimate. (James W. Ancel, Sr.
Aff_ (“Ancel Aff.”), Ex. 2, ECF No_ 36-3, at p. 12, (Entry 15900)) IWA proceeded to solicit
HVAC bids from other subcontractors who responded with bids that were in the vicinity of the

‘MTA engineer’s estimate (Def’s Mem. Opp’n Mot. Summ. J. at p. 5, ECF No. 36.) While the
other subcontractors warranted that their HVAC controls system would be compatible with the
existing Schneider I/A Series, none of the competing bids were for another Schneider I/A Series

system_one, for example, was for an Honeywell System, another for a Johnson Controls

 

2All citations will refer to the ECF pagination.

 

system3 (See, e.g., Ancel Aff., Ex. 4, ECF 36-3, at p. 16.) JWA further asserts that there were -
other vendors of Schneider equipment in the Baltimore area at the time, contending that Pritchett
misrepresented itself to MTA as the only Schneider supplier_ (See, e.g., id at 11 13; see also Def s
Mem. Opp’n Mot. Summ. J. at pp. 13-14, ECF No. 36.) It is unclear from the papers, however,
whether Pritchett was the only supplier of Schneider I/A .S‘eries.4 And regardless, this court is in
no position to pass on the availability of Schneider I/A Series systems, nor on the merits of the
interoperability concerns voiced repeatedly by MTA throughout the record. Suffice it to say there
were real or feigned interoperability concerns that led MTA to list Pritchett as the only
acceptable supplier of the HVAC controls system.5

In the ensuing months, IWA submitted three proposals to MTA for alternative HVAC
control systems, all of which were denied (See Def` s Mem. Opp’n Mot. Summ. 'J., Ex. B, ECF
No. 36-1 at pp. 35-36.) The thrust of.Hartford’s collusion, tortious interference, and illegality
defenses to paying the bond stem from communications that transpired between Pritchett and
MTA during the two-year period between August 21, 2013, when MTA and JWA entered into
the general contract, and November 16, 2015, when JWA signed the Pritchett subcontract
Hartford argues that “Pritchett contacted the MTA and worked with the MTA to deny [JWA’s]
contract right to propose a different product and installer in violation of both State ofMaryland
procurement law and [JWA’s] contract rights.” (Def s.Mem. `Opp’n Mot. Summ. J. at p. 5, ECF

No. 36.) To support this allegation, it submits a series of e-mails, chief among them being

 

3 There may also have been potential bids for non-I/A Series Schneider equipment
“ There` is a notation on the timeline submitted by Hartford (Der Mem. Opp’ n Mot. Summ. J., Ex. B, ECF No. 36- 1
at p 35) that on January 4, 2012, “Pritchett request[ed] Sole sourcing Schneider I/A on CCC upgrade. ” The exhibit
referenced is not contained iri the present record. The only evidence in the record on this specific question maintains
that Pritchett is the only supplier of the I/A Series in Baltimore at the time of the general contract, the subcontract
and to this day. (Decl. of Benjamin W. Murphy ‘[[ 4, ECF No. 38; Def’s Mem. Opp’n Mot. Summ. J., Ex. M, ECF
No. 36-1 at pp. 117-18.)
5 Ultimately, the availability of I/A Series systems and the interoperability of the proposed alternatives with the
existing system are not necessary to the summary judgment inquiry

3

 

 

repeated messages between Ba Kalita of Pritchett Controls and Arthur Ives of MTA from the
interim period between the general contract and the subcontract in which Mr. lves assures
Pritchett that it will reject competing subcontractor bids, Mr. Ives and MTA employees express
frustration with IWA to Pritchett, and Pritchett asks for repeated updates. These communications
do not appear free of all impropriety .Indeed, at one point Mr. Ives tells Kalita: “Jimmy is up to
somethingl . . . Keep all of this Very Confidential so I don’t get into the ‘MUD.”’6 (Def‘s Mem.
Opp’n Mot. Summ. I.,iEx. H, ECF No. 36-1 at p, 100.) Hartford infers from this lengthy
communication chain that “Pritchett was clearly communicating with MTA to ensure submittals

by [IWA], other than a Pritchett submittal . . . would be rejected”. and that “Pritchett

 

6 ln its response, Hartford enumerates the communications it considers most.salient to its aflirinative defense:

“Mr, Kalita continually sent emails to Mr. Ives with the subject “Check;ing in” or “Follow up” May 19, 2014 ; June
30, 2014; July 31, 2014', October l, 2014; October 24, 2014; December 9, 2014; February 4, 2015; and August 19,
2015. These emails are attached as Exhibit G.

March 24, 2014 - Mr. Ives sent Mr. Kalita a memo from Mr. Ives to the MTA’s Resident Engineer with Mr. Ives
recommendations for denial of the first EASI submittal (See Exhibit E).

July 10, 2014 -Mr. lves sent Mr. Kalita an email stating “This problem has gone to the State Legal and they are on
OUR SlDE! Ansel is showing himself to be what he is.” (See Exhibit G, page 4).

' August 15, 2014 - Mr. lves sent Mr. Kalita an email containing an email chain among MTA personnel about
Ancel’s request to inspect the existing Schneider controls equipment at the MTA’s Bush Street Facility. (Exhibit H).

September 29, 2014 - Mr. Ives sent to Mr. Kalita an internal MTA entail with two letters sent by Ancel to MTA
regarding a follow up inspection of the existing Schneider controls equipment at the MTA’s Bush Street Facility.
(Exhibit I). '

October 1, 2014 (see Exhibit G, pages 9-13) and October 6, 2014 (Ex. 25), Mr. Ives sent to Mr. Kalita his
observations about the follow up inspection at the Bush Street Facility.

November 13, 20#14 - Mr'. Ives notined Mr. Kalita that the thde EASI submittal had been rejected by MTA,
exhorting Mr. Kalita to “Hang in there”. (See Exhibit G, page 14.)”

(Def’s Mem. Opp’n Mot. Summ. J. at p. 8, ECF No. 36.)

 

misrepresented the facts in order to create a sole source environment.” (Det’ s Mem. Opp’n Mot.
Summ. J. at pp. 12, 14, ECF No. 36.)

JWA then, perhaps despite itself, entered into a subcontract with Pritchett for the HVAC
controls work. Pritchett performed the work and submitted periodic requests for progress
payments (See Pl.’s Mem. Mot. Summ. J. at pp. 12-14, ECF No. 31.) Moreover, JWA requested
that Pritchett perform additional work to that enumerated in the subcontract, and numerous
change orders were executed to that effect (Pl.’s Mem. Mot. Summ. J. at pp. 14-16, ECF No. 31;
At`fidavit of Peter Ewart (“Ewart Aff.”) Ex. 7-11, ECF No. 32-7 - ECF No. 32-11.) One change
order entailed a small deduction in the total subcontract price for work completed by a different
subcontractor. (Ewait Af`f. ‘|l 22, ECF No. 32; Ewart Aff_, Ex. 9, ECF No. 32-9.) All told, the
subcontract value, with the various additions and deduction(s), totaled $750,3 97,00. (Pl.’s Mem.
Mot. Summ. J. at pp. 30-31, ECF No. 31.) v

Pritchett filed the instant motion for summary judgment on March 30, 2018, seeking
payment of the outstanding $750,397.00 balance with interest at $123.35 per day. (ECF No. 30.)
On April 10, 2018, Hartford raised for the first time, in an amended answer, allegations of
tortious wrongdoing by Pritchett and related affirmative defenses to summary judgment (ECF
No. 35,)7 Hartford filed its response to Pritchett’s motion for summary judgment on April 13,
2018. (ECF No. 36.) Pritchett filed its Reply on Apri127, 2018. Pritchett’s motion for summary

judgment is thus ripe for disposition and no hearing is necessary. See Local Rule 105.6.

 

7 Originally, Hartford moved to dismiss pursuant to the doctrine of forum non conveniens (See ECF Ne. 9.) This
motion was denied in a memorandum opinion by this court on November 21, 201?. Hartford’s motion to extend
time to file a responsive pleading, nunc pro tunc, however, was granted (See ECF 19.)

5

ANALYSIS

I. Standard of Review

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted “if
the movant shows that there is no genuine dispute as to'any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is
genuine if ‘a reasonable jury could return a verdict for the nonmoving party.”’ Lr`bertarian Party
of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quotirig Dnlaney v..Packaging Corp. ofAm.,
673 F.3d 323, 330 (4th Cir. 2012))_ “A fact is material if it ‘might affect the outcome of the suit
under the governing law.”’ Ial (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986)). Accordingly, “the mere existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477
U.S. at 247-48. The court must view the evidence in the light most favorable to the nonmoving
party, Tolan v. Cotton, 134 S. Ct 1861, 1866 (2014) (per curiam), and draw all reasonable t
inferences in that party’s favor, Sco!t v. Harris, 550 U.S. 372, 378 (2007) (citations omitted); see
also Jacobs v. N.C. Admin. Oyj‘ice ofthe Conrts, 780 F.3d 562, 568-69 (4th Cir. 2015). At the
same time, the court must “prevent factually unsupported claims and defenses from proceeding
to trial.” Bouchaz‘ v. Balt. Ravens Foorball Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting
Drewnt v. Pratz, 999 F_zd 774, 778-79 (4th Cir. -i993))_

II. l Discussion

A. Prima Facie Case for Paymem‘ Pursuanr to Marj)land ’s Litrle Mz`ller Act

Pritchett has made a prima facie case for payment under the Hartford surety bond. This is

not in dispute8 The Maryland Little Miller Act, Md. Code Ann., State Fin. & Proc. §§ 17-101, et
seq., requires construction contractors working on behalf ofMaryland public agencies to secure a
payment bond when the public construction contract exceeds $100,000. Md. Code Ann., State
Fin. & Proc. § 17-104(a). The state analog to the federal Miller Act, the statute protects suppliers
who furnish material and labor on public construction projects who, but for sovereign immunity,
could Secure payment using a mechanics.lien. See F. D. Rich CO. v. U. S.for Use oflndus.
Lumber Co., 417 U.S. 116, 122 (1974); Alh`edBldg. Prod. Corp. v. Um`tedPac. Ins_. Co., 77 Md.
App. 220, 226 (1988). Maryland courts often look to federal court decisions construing the
Miller Act when interpreting the Little Miller Act AlliedBldg. Prod. Corp., 77 Md. App. at 226-
27 . “The Miller Act is highly remedial (and) entitled to a liberal construction and application in
order properly to effectuate the Congressional intent to protect those whose labor and materials
go into public projects[.]” F. D. Rich Co., 417 U.S. at 124. Under the Little Miller Act, a
subcontractor is entitled to payment from the surety when it “(1) supplied labor or materials for a
contract subject to [the Act] . . . (2) has not been paid in full for the labor or materials within 90
days after the day that theperson last supplied labor or materials for which the claim is made . . .
[3] [an] action . . . [is] filed within one year after the public body finally accepts the work
performed under the»conti"act.” Md. Code Ann., State Fin. &`Proc. §§ 17-108(a)(1)-(2), 17-
109(b); see also U.S. for Use ofHoneywell, Inc. v. A & L Mech. Contractors, Inc.', 677 F.2d 383,
386 (4th Cir. 1982); Um`i‘ed States ex rel. Warren Pal`n_tr`ng Co. v. J.C. Boesp#ug Conslr. Co., 325
F.Zd 54, 62 (9th Cir. 1963) (“[a]ll that is required [to establish a Miller Act Claim] is proof that

the labor or material was furnished in the prosecution of the work provided for in the prime

 

8 lt was initially ln its first answer, Hartford argued that Pritchett provided insufficient documentation to support its
progress payment requests (Answer at p. 2, ECF No. 17.) As explained above, Hartford first raised affirmative
defenses in its Amended Answer. (ECF No. 35.)

7

 

contract, and that the subcontractor has not been paid therefor”).

Here, the uncontested facts demonstrate that Pritchett’s claim meets the requisite test for
payment of a' surety bond under the Maryland Little Miller Act First, the parties do not dispute
that Pritchett supplied labor and materials for the-subcontract and that the subcontract was
subject to the Maryland‘Little Miller Act. Second, it is uncontested that Pritchett has not been
paid for the labor and materials it furnished. Third, MTA accepted Pritchett’s work on March 15,
2017, and Pritchett’s bond payment action was filed on July 25, 2017, well within -the one-year
deadline Pritchett has thus.made out a viable prima facie claim for payment

B. Hartford ’s A_lj‘irmative Defenses

The core of the present dispute is over Hartford’s -newfound affirmative defenses
Hartford alleges that Pritchett interfered with_IWA’s rights under the general contract and
obtained the subcontract through illegal_means. It seeks a “setoE by way of recoupment,” which
is seemingly an effort to render its collusion theory cognizable as a tortious interference claim_ In
addition, it then contends that the subcontract is not enforceable under contract law because of
the allegedly improper communicationsibetween Pritchett and MTA. Finally, Hartford argues
that the subcontract is not enforceable because Pritchett misrepresented to MTA that it was the
sole installer of Schneider equipment and that the contract, which, Hartford says, sole-sourced
the HVAC controls work, violated Maryland procurement law_

i. Surety rights under the Maryland Little Miller Act

Whether a surety may rely on a principal’s tort claim as a defense to a Maryland Little

Miller Act payment bond is a question this court need not reach.» Pritchett argues that allowing a

surety to offset payment because of a principal’s tort claim would countervail the very security

the Little Miller vAct was designed to instill. (Reply at p_ 5, ECF No. 37.) It relies heavily on US.'
ex rel. Acoustical Concepts, Inc. v. Travelers Cas. and Sur. Co. ofAm., 635 F.
Supp. 2d 434, 43 6-37 (E.D. Va. 2009), where summary judgment was granted against the surety
despite its attempt to invoke a setoff defense related to a separate non-federal subcontract
involving the plaintiff and the principal. “[T]o permit surety reliance on setoff provisions,” that
court reasoned,l “creates the possibility that a subcontractor with substantial, unrelated debts to a
general contractor could receive no payment for furnishing labor and material to a federal
project.” Ici at 441. Hartford, by contrast, invokes the general rule outside the Miller Act context
that a surety is not liable unless the principal is liable. Law of Suretyshr`p and Guaranly § 7.1, at
200; Williston on Contracts § 61 :9 (4th ed.). While the alleged debt here is related to the contract
backed by the surety, and is thus distinguishable from Acoustical Concepts, the court also
recognizes that the question is not as straightforward-as Hartford would have it. (Little) Miller
Act jurisprudence does not import surety-law principles wholesale, and there are conceivable
policy reasons why government subcontractors would be differently protected As explained
below, however, even if Hartford is squarely in IWA’s position, summary judgment is
nevertheless warranted
ii. Interference Defenses

Whether articulated as tortious interference with the general contract or the acquisition of
the subcontract by illegality, Hartford’s central thesis is that Pritchett altered JWA’s rights in its
larger agreement with MTA to complete Phase One of the Kirk Bus Modernization project As a
legal matter, a tortious interference claim requires that the defendant G‘ritchett) cause the third

party (MTA) to breach its contract with the plaintiff (JWA/Hartford) and the plaintiff thereby

 

incurs damages See Fraidin v. Wez'ztman, 93 Md. App. 168, 189 (1992). Here, however,
Hartford’s chief grievance is that the contract was followed to the letter-at least the part
directing that the HVAC installation be subcontracted to Pritchett The contract stated, before
any alleged wrongdoing transpired, that the HVAC controls work be performed by “Pritchett
Controls-no exceptions.” Thus, it is the general contract itself, which IWA knowingly entered
into, that is the source of the alleged harm.9 There is no evidence in the record that Pritchett had
any role in drafiing or influencing the general contract, apart from the fact that MTA and
Pritchett had worked together in the past and that Pritchett had installed the HVAC controls
system in the Bush Facility with which MTA wanted to connect the system at issue.10 lt is also
unclear whether JWA incurred damages At the time of filing, IWA had a live forty-five count
appeal with the Maryland State Board of Contract Appeals seeking $517,598 in additional
payment on the Pritchett subcontract alone. (Reply at pp. 7-8, ECF No. 37; Reply, Ex. B at ‘|]1[
94-95, ECF Ne_ 37-2.)

Any separate illegality defense under contract law fails for the same reason. The culprit
here, if there is one, is that the general contract was drafted by MTA to effectively sole-source
the HVAC controls without following the sole-source provisions of Maryland procurement law.

The allegedly nefarious communications between Pritchett and MTA in this case all stern from

 

9 As explored below, § 1.09 of Specif`ication 15900 does ostensibly permit other pre-bid submissions_but this
section conflicts with the rest of Specification 15900 that requires Pritchett to complete the HVAC work

10 Hartford also argues that Pritchett misrepresented to MTA that it was the sole supplier of Schneider equipment Its

support for this contention is that Mr. Ives, of MTA, stated that he understood Pritchett to be the “sole supplier and

installer of Pritchett System in the area-the Schneider Electric controls in the area[,]” (Ives Tr. 111:19-22, ECF No.

36-1, at p. 117-18.), and that there was a letter (subrnitted as Exhibit 1 to Defendant’s Exhibit M) Stating as much.
Even if that were enough to support an interference claim, and it is not, the letter submitted is from Schneider
Electric and is dated ajler JWA and MTA were under contract Furthermore, it merely refers to the I/A Series (and
one other that rs illegible) and does not, counter to Hartford’s interpretation purport to represent that Pritchett' 1s the
sole provider of Schneider equipment in the area, generally t

10

 

 

the rightful impression that the general contract, by its plain language, required JWA to hire
Pritchett to do the I-IVAC installation IWA signed the subcontract with Pritchett two years after
the general contract was executed, Pritchett completed its work, and JWA asked Pritchett to then
perform additional work. To now withhold payment by asserting that an initial deficiency in the
general contract renders the subcontract illegal would contravene the letter and spirit of the Little
Miller Act. Montgomery County Bal of Ed. ex rel. Carrr'er Corp. v. Glassman Conslr. Co., 245
Md. 192, 201 (1967) (explaining that “[t]he purpose of the bond, based on the statute, is to
protect subcontractors and materialmen on State or other public projects where they have no lien
on the work done”). lt also would disregard Pritchett’s justified expectations and likely entail a
forfeiture of due compensation Given that JWA was paid for the HVAC»controls work, and that
it executed numerous change orders with Pritchett regarding the scope of the subcontract, JWA
(and therefore Hartford) also would be estopped from challenging the subcontract’s validity. See
Wannamaker v. Edr`sro Nar 'l Bank of Orangeburg, 62 F.Zd 696, 700 (4th Cir. 1933).

Moreover, as a purely factual matter, there is no evidence of collusion or interference
with the general contractl There is no evidence in the record that Pritchett had any role in
drafting the general contract or had any influence over its terms.11 There is, instead, significant
evidence that MTA was worried about interoperability problems between its existing Pritchett
system and the new equipment to be installed, that MTA sought to erect (or maintain) a “campus
system,” in which MTA’s bus facilities in the region all used the same equipment and servicer,
(lves Dep. 133:20-134;12, 54118-55219, 61:4-11, 134114-20, ECF No. 37-4 at pp. 13, 18, 25-26),

and that Pritchett was and remains the only provider of the requisite I/A Series system iri

 

11 The only evidence on this question in the record points markedly in the other direction All MTA employees
deposed insist that Pritchett had no role in the decision to use a Schneider I/A Series system. (Ives Dep. 136:22-
137:10, 138:18-139:7, ECF 37-4 at pp. 28-30; see also Johansen Dep. 132:17-133:1, ECF No. 37-5 at p. 8.; Comfort
Dep. 37:19-38:1, ECF No. 37-6 _at p. 4.)

ll

Baltimore.12 Even if there were other I/'A Series providers there are no allegations pertaining to
Pritchett’s actions prior to the general contract, and the supposedly deleterious communications
,that transpired between Pritchett and MTA during the period between the general contract and
the subcontract were-not efforts to deprive JWA of its contract rights; rather they were
communications over lWA’s recalcitrant attempts to veer from the contract and use non-l/A
Series HVAC controls13 Read from Pritchett’s side moreover, the communications amount to a
series of requests for updates on the likelihood that IWA would execute the subcontract14 lt is
Mr. lves, not Mr. Kalita, who appears in`the e-mail communications to be frustrated with J`WA
and to perhaps, at times, be at risk of over-disclosure; and it was Mr. Ives who appears to have
Sent Pritchett unsolicited internal MTA documentation Given the nature and timing of the
correspondence, the fact that the general contract specifies work- that only Pritchett was equipped
to perform, the fact that MTA had used Pritchett in the past for HVAC Controls work and
desired a unified system, and the fact that it specifically named Pritchett as its desired (if not
required) subcontractor, the supposition that these communications amount to an unlawful
attempt by Pritchett to influence MTA cannot be sustained on this record.

JWA (and thus Hartford) may have a legitimate grievance here. The general contract
specified that Pritchett must conduct the HVAC controls work, and yet, at the same time, it
provided for pre-bid proposals for alternative providers (Def’ s Mem. Opp’n Mot. Summ. l ., Ex.

A, § l.O9.A, ECF No. 36-1 at pp. 9-10.) Section 1.09.A states that “[a]ny installing contractors or

 

'2 Benjamin W. Murphy of Schneider Electric, who wrote the letter Hartford‘alleges misrepresents Pritchett’s status
as a sole-source provider of Schneider equipment in the Baltimore region, again warrants, as he did before, that “as
of Septernber 2013 and through the present date, no person or company other than Pritchett may furnish, install and
maintain the l/A Series and Networlc 8000 products in Baltimore, Maryland.” (Decl. of Benjamin W. Murphy 11 4,
ECF No. 38.)

13 lt is undisputed that none of the so-called “equal products” JWA submitted were for Schneider Series l/A.

14 At one point, Kalita asked Ives whether “Ancel is still trying his tricks . . . .” (Def’s Mem. Opp’n Mot. Summ. l.,
Ex. F, ECF No. 36-1 at p. 79.)

12

 

manufacturers interested in participating as acceptable bidders for this project that are not pre-
qualified shall furnish a detailed technical pre-[general contract] bid submittal to the consulting
engineer. All information must be submitted 2 weeks prior to the published bid date to allow the
engineer adequate time to review the bidders credentials.” (Ial) Seemingly diametrically at odds
with the “Pritchett only_no exceptions” installation provisions in § 1.04 and § 1.08, one could
interpret this clause as MTA trying to have it both ways: forego formally sole-sourcing the
HVAC controls while effectively (because of the two-week pre-bid deadline, the language
requiring Pritchett to do the installation and the selection of the l/A Series which, it appears,
could be installed only by Pritchett) limiting potential subcontracts to Pritchett alone.15

Under Maryland procurement law, a State agency may sole-source a product if it abides
by the prescriptions of State Finance & Procurement Article § 13-107, which, among other
requirements, mandates that the procurement officer determine there is “only 1 available source
for the subj ect” and that approval be received by_ the head of the unit State Finance &
Procurement Article § 13-107_ If a product is not sole-sourced, however, “[i]t is the policy of the

State that specifications be written so as to permit maximum practicable competition without

 

15 See Procurement Oflicer’s Decision, Reply, Ex. H at p. 5, ECF 37-8, (explaining “[t]he basis of MTA’s rejections
is that JWA did not submit the [Building Management System (part of the HVAC system)] equipment manufacturer
specified by Section 15900, Schneider Electric, and the pre-qualified installer specified by Section 15900, Pritchett
Controls . . . As discussed above . . . .TWA contends that the Contract does not and cannot require JWA to provide
BMS equipment manufactured by Schneider Electrlc and to have that equipment installed [si'c] Pritchett Controls

The requirements of Contract Section 15900 make the MI'A’s intentions clear. MTA has converted the control of
HVAC operations of its bus maintenance facilities to a “ca.mpus” system where HVAC operations are controlled
from a central location MTA’s Bush facility. [JWA contends that the Bush facility itself does not use llA Series,
But again, the actual nature of the equipment and its interoperability is irrelevant to the present question It is the
contract language, and what MTA purported to require before Pritchett entered the picture that is relevant here.] ln
order for a campus BMS to function the equipment in all locations, such as the new Kirk Bus Maintenance
Bu.ilding, must be compatible and be able to digitally intercommunicate. The BMS equipment installed in the other
MTA bus facilities is manufactured by Schneider Electric, and maintained by Pritchett Controls Nevertheless, MTA
provided bidders the opportunity to pre-bid to propose alternative manufacturers and contractors However, JWA

made no pre-bid submittal as provided for in Section 15900 for alternative BMS equipment manufacturer or
installer.”

13

modifying the State’s requirements Specifications may not be drawn in such a manner as to
favor a single vendor over other vendors.” Code of Maryland Regulations (COMAR)

21 .04.01.02.A. l-lere, it is undisputed that MTA did not sole-source the HVAC controls work
pursuant to § 13-107. Furtherrnore, the general contract, by its plain terms, was not written to
permit maximum practicable competition, indeed it forestalls competition While it purports to
provide for pre-bid alternatives the timeline for the general contractor to propose equal
alternatives is so constricted as to effectively prevent competition altogether. Specification 15900
may well have been drawn to favor a single vendor in violation of CCll\/IAR 21.04.01.02.A.
lndeed, this is the subject.of JWA’s appeal to the MSBCA. (See Reply, Ex. B at 1[‘[[ 77-95, ECF
No. 37.)

And yet, here too, Pritchett is not the offender. Hartford argues that “[_t]he violation of
state procurement law arising from the conduct by Pritchett was . . . [an] attempt to circumvent
State law regarding sole source procurement.” But this is just not so. The record is devoid of any
allegation that Pritchett had a role in drafting the general contract lf anything, it was MTA’s
decision to sole-source the HVAC controls installation constructively if not as a formal matter,
that pushed IWA into its asserted double-bind Pritchett’s actions and communications in this
case individually and collectively, even when read at every juncture in Hartford’s favor, do not
warrant withholding the payment bond for work subcontracted and completed long after IWA7
was well-aware of its grievances with MTA over the general contract and Specification 15900.
Pritchett is therefore entitled to summary judgment on its payment bond claim in the form of
$750,397_00 plus interest at the rate of 3123.35 per day.

A separate order follows

14

` M

Date . Catheriii'e C. Blake
United States District Judge

15

